Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, this claim is confusing because 2 different sub-switching members 64,65 are not that of a single “second switching member” (claim 1).  Claim 1’s single second switching member is not 2 unconnected elements.  No single member comprises unconnected member.  Note that “second switching member 6” (Para 53) has two different unconnected switching member 64,65. 
    PNG
    media_image1.png
    121
    562
    media_image1.png
    Greyscale
       Is the Attorney of Record redefining the meaning of the common term “member”?  If so, what might that have been?  Stating that 2 unconnected members are collectively a single member itself is insufficient for purposes of defining the claimed apparatus.
	As to claim 20, the last 3 lines are confusing because 2 different switching members 64,65 are not that of a single “second switching member” (line 6).  The “second switching member” is not disclosed as 2 unconnected elements.  No single member comprises unconnected member.  Note that “second switching member 6” (Para 53 has two different unconnected member 64,65. 
    PNG
    media_image1.png
    121
    562
    media_image1.png
    Greyscale
       Is the Attorney of Record redefining the meaning of the common term “member”?  If so, what might that have been?  Stating that 2 unconnected members are a single member itself is insufficient for purposes of defining the claimed apparatus.

	As to REMARKS:
		As to the second paragraph of p. 9; the 2 elements 64 and 65 illustrated in Figure 2 are not part of a single member.  Those claims include both atmosphere and negative pressure switching elements, but the 2 of them together are not collectively a “member” as one of ordinary skill would recognize the term “member”.  Is there support for adding a single support (i.e. line would do) to connect the boxes 64 and 65 in Figure 2 to provide a member?  Maybe, there is some way to provide a new definition for the term “member” in subsequent Remarks.  Tagging 2 different unconnected members as collectively being part of one member is not consistent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2855